Citation Nr: 0509252	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  97-17 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of 
chronic conjunctivitis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
September 1974 to September 1976.  

This case comes to the Board of Veterans' Appeals (Board) 
from an May 1997 rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the veteran's claims for entitlement to 
an increased rating for conjunctivitis and entitlement to 
service connection for alopecia were denied.  

In April 1998, the veteran's claims were remanded by the 
Board.  In a May 2003 rating decision, the RO granted the 
veteran's claim for entitlement to service connection for 
alopecia.  Thus, this claim is no longer before the Board on 
appeal.  The appeal was returned to the Board and, in October 
2003, the Board again remanded the veteran's claim for 
entitlement to an increased evaluation for conjunctivitis .  
The claim is now before the Board for appellate action.

The Board notes that the veteran's claims folder contains 
three documents in Spanish, which have not been translated.  
The first document is a request for a copy of records that 
was fulfilled by the RO in March 1993.  Two additional 
documents are private physician statements dated in February 
1997 that were used to adjudicate the veteran's claim for 
entitlement to service connection for alopecia, a claim that 
was granted by the RO in a May 2003 rating decision.  As none 
of these documents pertain to the issue currently on appeal, 
the Board will avoid needless further delay and adjudicate 
the issue of entitlement to an increased evaluation for 
conjunctivitis without translating these unrelated documents.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.  


2.  The veteran's current residuals of chronic conjunctivitis 
are not manifested by active chronic trachomatous 
conjunctivitis.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of chronic conjunctivitis are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6017, 6018 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an Increased Evaluation for Chronic 
Conjunctivitis

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).


In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  The Board finds that the competent medical 
evidence of record does not support the assignment of an 
increased rating for the veteran's service-connected eye 
disability.  

The veteran's chronic conjunctivitis is currently evaluated 
as 10 percent disabling under Diagnostic Code 6018.  Under 
the rating criteria, conjunctivitis that is healed is to be 
rated on residuals.  A 10 percent disability evaluation is 
warranted for active conjunctivitis with objective symptoms.  
The Board notes that a rating in excess of 10 percent is not 
provided for under Diagnostic Code 6018.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6018 (2004).  However, under 
Diagnostic Code 6017, chronic trachomatous conjunctivitis 
that is active is to be rated for impairment of visual acuity 
with a minimal rating of 30 percent while there is active 
pathology.  See 38 C.F.R. § 4.84a, Diagnostic Code 6017 
(2004).

The Board acknowledges the veteran's complaints of 
conjunctivitis, frequent ocular burning, and redness 
associated with his service-connected eye disability.  
However, these complaints are not borne out by the medical 
record and the veteran has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the current severity of his eye disability.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. § 
4.84a with respect to the current severity of his disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the veteran qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).

Evidence of record shows that the veteran suffers from 
chronic allergic conjunctivitis with micropannus formation.  
A January 1997 private treatment record as well as VA 
examination reports dated in March 1997, May 2002, and May 
2004 are all void of any finding of trachomatous 
conjunctivitis.  Based on the competent medical evidence of 
record, the Board finds that an increased rating is not 
available under 38 C.F.R. § 4.84a, Diagnostic Code 6018 and 
is not warranted under 38 C.F.R. § 4.84a, Diagnostic Code 
6017.  The veteran's claim for entitlement to an increased 
evaluation for residuals of chronic conjunctivitis is denied.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for residuals of conjunctivitis, 
but, as discussed above, none supporting a higher rating have 
been documented.  In addition, it has not been shown that the 
service-connected eye disability alone has required frequent 
periods of hospitalization or produce marked interference 
with the veteran's employment.  For these reasons, the 
assignment of an extraschedular rating for this disability is 
not warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim for entitlement 
to an increased evaluation for chronic conjunctivitis.  With 
regard to requirement (1), above, the Board notes that the 
veteran was sent a VCAA notice letter in May 2002 by the RO 
and in April 2004 by the Appeals Management Center (AMC).  
The May 2002 and April 2004 letters informed him of what was 
needed to establish entitlement to an increased evaluation.  
With regard to requirements (2) and (3), the Board notes that 
the RO and AMC's letters also notified him of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would obtain relevant records from any 
Federal agency (to include the military, VA, and the Social 
Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the May 2002 and 
April 2004 letters, the veteran was also informed that VA 
would assist him by providing a medical examination or 
getting a medical opinion if it was necessary to make a 
decision on his claim.  Finally, with respect to requirement 
(4), the Board notes that it does not appear from the record 
that the veteran has explicitly been asked to provide "any 
evidence in [his] possession that pertains to" his claim.  
As a practical matter, however, the veteran has been amply 
notified of the need to provide such evidence, with respect 
to his appeal for a higher rating.  In addition, the RO 
issued him a SSOC in November 2004 that contained the 
complete text of 38 C.F.R. § 3.159, from which the Court drew 
the fourth notice requirement.  Given this correspondence, it 
seems untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO and AMC's formal 
VCAA notice letters to the veteran dated in May 2002 and 
April 2004.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that May 2002 and April 2004 letters as well 
as the November 2004 SSOC from the RO were sent to the 
appellant after the RO's May 1997 rating decision that is the 
basis of the appellant's appeal.  In this case, the VCAA was 
enacted after the original AOJ adjudication of the claim in 
1997.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  

As discussed above, the content of the notice provided to the 
appellant in the May 2002 and April 2004 letters by the RO 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, after notice was provided, the veteran's claim was 
readjudicated in a supplemental statement of the case issued 
in November 2004.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the May 2002 and April 2004 letters 
as well as the November 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the November 2004 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the May 2002 and April 2004 letters as well as 
the November 2004 SSOC issued by the RO.  The Board concludes 
that any defect in the notice requirements of the VCAA that 
may exist in this instance would not be prejudicial to the 
appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran a letters in 
September 2002 and August 2003 as well as a SSOC dated in 
September 2003, which informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for his service-
connected eye disability.  In addition to requesting service 
medical records, VA has obtained multiple VA examination 
reports concerning the veteran's service-connected eye 
disability.

The veteran was advised that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records under 38 C.F.R. § 3.159(c)(1)(i), (ii) (2004) in the 
April 2004 letter as well as November 2004 SSOC sent to her 
by the RO.  The April 2004 letter made a specific reference 
to the instructions in the October 2003 Board remand for 
identifying the names and addresses of veteran's treatment 
providers as required under 38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2004).  The veteran did not provide the requested 
information concerning his treatment providers or furnish 
releases for VA to obtain the private treatment records.  
Under the circumstances, no further development is warranted.  
See 38 C.F.R. § 3.159(d) (2004); see also Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (noting that the VA's duty to 
assist the veteran is not a one-way street; the veteran also 
has an obligation to assist in the adjudication of his 
claim).

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Entitlement to an increased evaluation for residuals of 
chronic conjunctivitis is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


